DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totolos, JR. et al. (US 2015/0349806) (hereafter Totolos), in view of Lubbers et al. (US 9,329,800) (hereafter Lubbers), and further in view of Quinn (US 2014/0129782).
As per claim 1, Totolos teaches a method for avoiding use of the data that becomes stale in non-volatile cache of peer initiators without signaling from a target, comprising: 
in a first server comprising a processor that runs an instance of a host application, that accesses a production volume maintained by a storage array for the host application, and a non- volatile cache that is directly accessed by the processor (fig. 1, [0017] describes the accessing of the processor with the flash cache): 
allocating a portion of the non-volatile cache as a dedicated host application data cache for caching selected host application data ([0021] has space allocated for user data) maintained by a storage array in non-volatile storage ([0024] describes the interaction between cache and the storage array); 
Totolos does not explicitly teach
a plurality of independent peer servers interconnected via a network;  
destaging the host application data from the host application data cache in accordance with a destaging plan; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Lubbers destaging the host application data from the host application data cache in accordance with a destaging plan (col. 7, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the destaging and destaging plan of Lubbers with the method of Totolos because it prevents the cache from reaching saturation (col. 5, lines 50-56).
The combination does not explicitly teach a plurality of independent peer servers interconnected via a network; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache.
However, Quinn teaches a plurality of independent peer servers interconnected via a network; and 
responding to a first dirty page message received from a second peer server that caches the selected host application data maintained by the storage array, the first dirty page message indicative of an update of the selected host application data cached by the second peer server, by refraining from accessing corresponding the selected host application data from the dedicated host application data cache (fig. 9; [0037]-[0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dirty messaging of Quinn with the storage system of the combination of Totolos and Lubbers because it provides access to storage for multiple different servers while providing high bandwidth, low latency and coherency of contents of multiple memory caches ([0011]).   
As per claim 2, Quinn teaches wherein the first peer computing device sending a second dirty page message to another a third peer computing device in response to a newly written host data extent being written into the dedicated host application data cache ([0037], [0038] wherein these steps occur when any of the plurality of servers access data).
As per claim 3, Lubbers teaches responding to a newly written host data extent being written into the dedicated host application data cache by starting an aging timer associated with that newly written host data extent (col. 7, lines 1-5, LRU).
As per claim 4, Lubbers teaches destaging the newly written host data extent from the dedicated host application data cache to the storage array when the associated aging timer expires (col. 7, lines 1-5).
Response to Arguments
In light of applicant’s amendments, the 35 USC 112 rejection has been withdrawn.
	With respect to the prior art rejection, Applicant’s arguments are moot, as the rejection has been updated to take Applicant’s amendments into consideration.
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139